Were it not for the prior agreement of the predecessor liquidator, the Chancellor would not have been justified in allowing interest on the preferred *Page 746 
claim, there being no showing that the $15,000.00 was invested in interest bearing property at the time the bank was placed in the hands of the liquidator for winding up. See Everglades Cypress Co. v. Tunnicliffe, 107 Fla. 675, 148 So. 192; Bryan v. Duncan,106 Fla. 357, 143 So. 353. Nor should a preferred claim ordinarily be ordered paid out of the assets of an insolvent bank without consideration being given to the effect of such order on the claims or equities of other claimants of the same class. But this claim was founded upon an express written agreement with the preceding liquidator which agreed to pay interest and which had been approved by the Comptroller and ordered to be carried out by an order of court. And the present order of court allows 75 per cent. of the principal, which was the amount which had been paid to other claimants of the same class, thus showing that their rights had been considered.